Citation Nr: 1232263	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  02-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disorder manifested by dizziness.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a conversion disorder, manifested by non-epileptic seizures.  


REPRESENTATION

Veteran represented by:  Joseph Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2003, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge has since retired from the Board.  The Veteran was offered an opportunity for another hearing but indicated that he did not wish to have another hearing before the Board.

The Board previously remanded this matter in August 2009.   The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The compensation under 38 U.S.C.A. § 1151 for a conversion disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The preponderance of the evidence of record shows that there is no additional disability manifested by dizziness that is due to VA medical treatment.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an additional disability manifested by dizziness have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, the Veteran was initially provided with VCAA notice by letter dated in February 2004.  This letter advised the Veteran of the evidence required to substantiate his claims and explained VA's duty to obtain evidence in support of the claims.  This letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

The VCAA notice provided to the Veteran was defective, as it did not include notice of how disability ratings and effective dates are determined.  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Board finds that the VCAA notice error is harmless and does not prejudice the appellant.  With regard to the claim for compensation for the additional disability of dizziness, there is no prejudice due to the notice error, as there is a preponderance of the evidence against the claim for service connection, rendering the issues of post-award eveluations and effective dates moot.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4)

The RO has obtained VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran has been afforded VA examinations for these claims, and the examinations that were provided were sufficient, as the VA examiners reviewed the claims file and provided detailed explanations for the stated medical opinions.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).

Analysis

Legal Criteria  - § 1151 Claims

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. 
§ 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32  that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Factual Background and Analysis

The Veteran asserts that, as a result of surgery at a VA Medical Center in October 1997, he suffered an additional disability manifested by dizziness.  

VA medical records show that the Veteran presented to a VA medical center in October 1997 with a complaint of chronic ear infections.  It was noted that the Veteran had tubes placed in his ear multiple times since childhood and used to get five or six ear infections per year.  The Veteran complained of hearing loss, bilaterally, and indicated that his hearing usually improved with tube placement.  The Veteran also complained of persistent tinnitus, muffled hearing, dizziness, vertigo and headaches, worse when in crowds.  He was diagnosed with cholesteatoma in the left ear and was scheduled for surgery.  

Prior to the surgery, the Veteran signed a consent form in which it was noted that hearing loss and/or loss of hearing, loss of taste, facial paralysis, bleed and infection were risks involved and/or expected results from the surgery.  

The Veteran underwent a left radical mastoidectomy in October 1997.  Surgical records show that there was a large cholesteatoma and dehiscence of the facial nerve, and the lateral canal was thin.  The operative report notes that appropriate consent was obtained prior to the surgery.  The cholesteatoma was removed, and a mastoidectomy was performed.  At that point, due to the Veteran's bilateral ear disease, the chronic history of eustachian tube dysfunction and due to thickening of the hyptympanic region, which would prohibit examination of the middle ear space in that region, and due to the likelihood of postoperative tympanic membrane retraction from his chronic eustachian tube dysfunction, the surgical team elected to perform a radical cavity to preserve the safety of the Veteran's ear as a second operation with the presence of the facial nerve dehiscence and a lateral canal blue lining would present an increased secondary postoperative risk.  The tympanic membrane was excised and removed from the ear, and the middle ear mucosa was also removed.  After the procedure, the Veteran was noted to be in stable condition, with satisfactory facial nerve function postoperatively. 

In November 1997, the Veteran sought follow-up treatment at the VA.  Two weeks after surgery, the Veteran presented with some ear pain and drainage of yellow and red fluid.  His temperature was 99 degrees.  The left ear was packed, and the Veteran was instructed to continue on antibiotics.  Three weeks post surgery, the Veteran had no vertigo and hearing was intact.  Two weeks later, the Veteran had another follow-up appointment, and again, he did not complaint of vertigo or hearing loss.  Examination revealed right tympanic membrane retraction.  Post-surgically on the left, the Veteran was doing well.  The Veteran was medically cleared for hearing aid, and the plan was for a right mastoidectomy during the spring of 1998.  He was referred to audiology, but it was then determined that the Veteran was not eligible for any VA services.  

At the Veteran's hearing in April 2003, he testified that he could not hear out of the left ear and that dizziness continued to occur with seizures and during ear infections.  

Medical records from Texas Tech University Health Sciences Center show that the Veteran was seen in January 2004 with a complaint of recurrent ear infections and seizures.   Assessment was chronic otitis media, status post mastoidectomy, radical, now with repetitive bouts of seizure and chronic drainage.

The Veteran had a VA examination in November 2004.  His present symptoms included tremendous amounts of dizziness, and a horizontal vertigo sensation where he feels like he is rotating.  He essentially had no hearing in his left ear and had some diminished hearing in the right ear.  The examiner's impression was chronic vertigo secondary to a cholesteatoma causing him to have extremely poor balance.  

In December 2004, the examiner reviewed the claims file and furnished an addendum.  He indicated that, upon examination, the Veteran showed evidence of vergtigo on office vestibular testing.  The examiner stated that the best evidence is that vestibular dysfunction is a result of the repeated surgeries for the cholesteotoma and its complications.  

A VA examination was obtained in December 2004.  The examiner noted that the claims file was reviewed.  The Veteran reported constant dizziness and a sensation of feeling that his left ear was full.  He complained of drainage from the left ear.  The examiner stated that it was significant to note that the Veteran had a long history of chronic otitis media prior to entry into the service.  His middle ear function was not good, and over time, significant cholesteatoma developed, as evidenced by the finding at surgery in 1997.  Also noted at surgery in 1997 was erosion of both the incurs and the stapes, which renders the conductive mechanism of hearing significantly impaired.  The examiner stated that it was important to note that, although the Veteran had significant hearing loss at this time, he still had hearing in the left ear with speech recognition score of 92 percent.  The examiner opined that, if his treatment was careless or negligent, with the finding of such extensive disease that had eroded the ossicles as well as the covering of the semicircular canal, one would likely infer that he might have a non-hearing ear, but this is not the case.  The examiner opined that the hearing loss that the Veteran has is most likely related to the disease process itself, which began slowly in childhood and slowly progressed into young adulthood.  

In summary, the examiner stated that the Veteran has a chronic hearing loss which is most likely the result of the progression of his middle ear disease process, and not causally related to his treatment at the VA Medical Center in 1997.  The examiner stated that he has Eustachian tube dysfunction manifested in the right ear, which further supports the longstanding problem with his inability to ventilate the middle ear space on both the left and right sides.  In addition, the examiner stated that the Veteran has a chronic problem with vestibular irritation or vestibulopathy resulting in dizziness, and this is most likely the result of the extensive cholesteotoma eroding the semicircular canal found at the time of the first surgery and not caused by carelessness, negligence, lack of proper skill or similar instance of fault on the part of the VAMC.  

In February 2010, a VA ear, nose and throat specialist concluded that the Veteran's disease process, and not carelessness, negligence, lack of proper skill or error in judgment or smiliar instance of fault is the most likely cause of the Veteran's dizziness.  

In February 2011, the Veteran was examined by a VA ear, nose and throat specialist.  The examiner indicated that the claims file was reviewed.  The examiner opined that any post-operative dizziness may be due to stimulation of a thinned horizontal semicircular canal but would certainly not cause seizures.  

In March 2011, a VA neurologist examined the Veteran.  The examiner stated that the Veteran's dizziness is a result of the damage caused by the cholesteatoma.  The examiner stated that there was thinning of the horizontal semicircular canal due to erosion of the bone by the tumor.  The examiner opined that the Veteran had dizziness prior to the diagnosis which, in part, lead to the diagnosis of the tumor itself.  

The examiner opined that the dizziness is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment of the left ear in October 1997.  The examiner stated that the dizziness is related to the damage done by the cholesteotoma and would not be a result of treatment.  

The examiner also stated that dizziness is not a result of an event not reasonably foreseesable.  The examiner stated that the dizziness is related to the damage done by the cholesteotoma and so would not be the result of the treatment.  

The Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for dizziness is not warranted.  In order to prevail in the claim for compensation, the record must show that the Veteran has an additional disability based upon a comparison of his condition prior to the VA treatment and after VA treatment.  In this case, the preponderance of the evidence does not show that the Veteran has an additional disability as a result of the VA treatment in October 1997.  The medical records show that the Veteran reported dizziness in October 1997 prior to his surgery.  The December 2004 VA examination found that dizziness is most likely the result of the extensive cholesteotoma eroding the semicircular canal found at the time of the first surgery.  The March 2011 medical opinion noted that dizziness was present prior to the October 1997 surgery and is related to the damage done by the cholesteotoma and would not be a result of treatment.   

Accordingly, entitlement to compensation under 38 U.S.C.A. §1151 for an additional disability of dizziness is not warranted.  In reaching this determination, the Board has considered the benefit-of-the-doubt doctrine; however, as the evidence is not in relative equipoise, reasonable doubt may not be resolved in the Veteran's favor.  Rather, as there is a preponderance of the evidence against the claim, it must be denied. 





ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability of dizziness is denied.  

REMAND

With respect to the issue of compensation under 38 U.S.C.A. § 1151 for conversion disorder, or a seizure or pseudoseizure disorder, additional development, with additional delay, is unfortunately required.  

Following the most recent Board remand, the Veteran submitted a private medical diagnosing the Veteran's current seizures as a physical manifestation of a psychological condition, specifically a conversion disorder.  This opinion is consistent with prior medical opinions of record.  Significantly, however, the private medical opinon does not identify the October 1997 VA surgery as the direct cause of the Veteran's conversion disorder.  For instance, the private physician noted in his opinion that, "the surgical procedure led to a set of [physical] symptoms...[the Veteran] felt he was unable to control."  It was this lack of a capacity to cope with the resulting post-surgery symptomatology that led to the psychological conversion of such symptoms into non-epileptic seizures.

In this case, the record is clear the Veteran suffers an additional disability manifested by seizures, or psudoseizures, following gthe October 1997 VA surgery.  In other words, the Vetera did not suffer from psudoseizures prior to the surgery and, as is stated in the private medical opinion, if he had never had the surger, the nonepileptic seizures would not have developed.  As such,the first prong required to establish a claim under 38 U.S.C.A. § 1151 has been met.  

However, the record is unclear as to the relation of the Veteran's conversion disorder to the October 1997 VA surgery.  In other words, the record indicates the Veteran's conversion disorder, and resulting non-epileptic seizures, is a reaction to the symptomatology experienced following the October 1997 surgery, including physical discomfort and depressive symptoms, and not a direct result of the surgery itself.  Essentially, the private opinion and VA opinions indicate the October 1997 surgery resulted in physical and emotional symptomatolgy, which itself then resulted in the Veteran's development of a conversion disorder as a means to cope with these symptoms.  The resulting question, as yet unanswered, is whether the post-surgery symptomatology (which led to the development of a conversion disorder) was reasonably foreseeable.  See 38 C.F.R. § 3.361(d)(2).  As such, a medical opinion is required to address this issue of causation.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a certified psychiatrist or psychologist for an addendum opinion.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  If the examiner determines that an additional examination is necessary, one must be arranged.  Following a review of the claimes file and examination of the Veteran if determined necessary, the examiner is to provide the following opinion(s);

a. Was the Veteran's conversion disorder, resulting in non-epileptic seizures, directly caused by (i) the October 1997 VA surgery; or (ii) the development of post-surgical physical and emotional symptomatology?

b. If the Veteran's conversion disorder is determined to be directly caused by post-surgical physical and emotional symptomatology, was the development of such symptomatology an event that was reasonably unforeseeable?  For legal purposes, a reasonably unforeseeable event must not be completely unforeseeable or unimaginable but rather one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


